NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued June 15, 2011
                                   Decided August 24, 2011

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11-1360

UNITED STATES OF AMERICA,                            Appeal from the United States District Court
     Plaintiff-Appellee,                             for the Central District of Illinois.

       v.                                            No. 02-30067-001

LARRY E. NICHOLS,                                    Richard Mills,
     Defendant-Appellant.                            Judge.

                                          ORDER

        Larry Nichols appeals the 12-month term of reimprisonment he received for
violating the conditions of his supervised release. He argues that the district court violated
his right to due process by relying on an allegedly inaccurate assessment of the severity of
his prior sentences. We affirm.

        In 2002 Nichols pleaded guilty to bank robbery. See 18 U.S.C. § 2113(a). The district
court imposed a sentence at the low end of the guidelines range—33 months’ imprisonment
and 3 years’ supervised release—and ordered that the period of incarceration be served
concurrent to a state prison sentence that Nichols received for committing six additional
robberies. He was released from prison in 2007 and by 2008 had violated the terms of his
supervised release: he tested positive for cocaine and marijuana use and committed two
state felonies by falsely promising to provide home repairs to elderly homeowners. For the
No. 11-1360                                                                              Page 2

latter violations, an Illinois court sentenced Nichols to more than six years in prison for
financially exploiting the elderly. See 720 ILCS 5/16-1.3(a). While Nichols was in state
custody, his federal probation officer petitioned to revoke his supervised release. When
Nichols completed his state prison terms in 2010 (he served less than three years in state
custody), state officials turned him over to federal authorities.

         At the revocation hearing Nichols conceded that the guidelines imprisonment range
was 6 to 12 months based on the severity of his supervised-release violations (Grade B) and
his original criminal-history category (II). See U.S.S.G. § 7B1.4(a). Nichols nonetheless urged
the district court to impose a term of reimprisonment of two months, emphasizing, among
other things, that he had already served significant time in prison on the exploitation
offenses, was subject to state parole, and was denied the opportunity to have his federal
reimprisonment run concurrent to his state sentences. He also contended that there was
little information in the record about his state felonies besides the ages of the victims and
the amounts he stole from them. For its part, the government recommended a 12-month
term of reimprisonment, stressing the seriousness of Nichols’s conduct and remarking that
his original sentence seemed “not very long” for a bank robbery (though the prosecutor
acknowledged that Nichols’s limited criminal history at the time was “one of the primary
reasons for that”).

       The district court revoked Nichols’s supervised release and imposed a 12-month
prison term. The court commented that Nichols had “not been dealt with harshly at all” in
the past because his prior sentences “proved to be a very lenient treatment.” The court
continued: “You got out with a lot less time than most defendants would have. Everything
has seemed to fall into place for you. And it’s amazing how you pigeonhole each one of
these things and you came out smelling like roses.” Nichols “had a pretty good darn deal so
far” and had “lucked out,” the court added. Although he hadn’t physically hurt anyone, the
court noted, Nichols had quickly returned to his old ways after his release from prison by
taking his elderly victims “to the cleaners.” Finally, the court warned Nichols that further
crimes might land him in jail for “one heck of a long time.”

        Nichols now argues that the district court committed reversible error in relying on
what he describes as inaccurate “factual findings” about the severity of his past sentences.
He does not contest the reasonableness of his term of reimprisonment, but instead insists that
there is no reliable information in the record to support the court’s opinion that he had
received leniency.

       Nichols’s argument is unpersuasive. Although he characterizes the district court’s
comments on the severity of his past sentences as factual findings, they are better
understood—as the government suggests—as the court’s subjective assessment that his prior
sentences were too lenient to deter him from further crime. District courts have discretion to
No. 11-1360                                                                                Page 3

draw this type of assessment, as long as it is based on reliable evidence, not speculation. See
United States v. Bradley, 628 F.3d 394, 399-400 (7th Cir. 2010); United States v. England, 555 F.3d
616, 622 (7th Cir. 2009), cert. denied, 131 S. Ct. 346 (2010). The court here had no need for
speculation; Nichols’s history is uncontested. He received a federal prison sentence at the
bottom of the guidelines range for his bank robbery, served that sentence concurrently with a
state prison term for multiple other robberies, committed two state felonies (and used illegal
drugs) little more than a year after being released on supervised release, and served less than
three years in state custody on those felonies. The court, therefore, in no way overstepped its
bounds in concluding that Nichols had received leniency.
                                                                                    AFFIRMED.